20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 1 of 43



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

   In re:                                   §
                                            §    Chapter 11
   KrisJenn Ranch, LLC,                     §
                                            §
            Debtor                          §    Case No. 20-50805


   KrisJenn Ranch, LLC, KrisJenn Ranch,     §
   LLC–Series Uvalde Ranch, and KrisJenn    §
   Ranch, LLC–Series Pipeline ROW, as       §
   successors in interest to Black Duck     §
   Properties, LLC,                         §
                                            §    Adversary No. 20-05027
            Plaintiffs,                     §
                                            §
   v.                                       §
                                            §
   DMA Properties, Inc. and Longbranch      §
   Energy, LP,                              §
                                            §
            Defendants.                     §


   DMA Properties, Inc. and Frank Daniel     §
   Moore,                                    §
                                             §
          Counter-Plaintiffs and Third-Party §
          Plaintiff,                         §
                                             §
   v.                                        §
                                             §   Adversary No. 20-05027
   KrisJenn Ranch, LLC, KrisJenn Ranch,      §
   LLC–Series Uvalde Ranch, KrisJenn         §
   Ranch, LLC–Series Pipeline ROW, Black §
   Duck Properties, LLC, Larry Wright, and §
   John Terrill, Granstaff, Gaedke, &        §
   Edgmon, P.C., David Strolle, and          §
   McLeod Oil, LLC,                          §
                                             §
          Third-Party/Counterdefendants.     §

                                            1
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 2 of 43



             AMENDED COUNTERCLAIMS AND THIRD-PARTY CLAIMS

           DMA Properties, Inc. (“DMA”) files the following amended counterclaims and
  third-party claims.

                                             Parties
  1.       DMA Properties is a South Carolina corporation. Its principal place of business is

  located at 88 Wild Swan Lane, Minnesott Beach, North Carolina 28510.

  2.       KrisJenn Ranch, LLC is a Texas limited liability company. It can be served via its

  registered agent, Larry Wright, at 410 Spyglass Rd., McQueeney, Texas 78123.

  3.       KrisJenn Ranch, LLC–Series Uvalde Ranch is a Texas limited liability series. It can

  be served via its registered agent, Larry Wright, at 410 Spyglass Rd., McQueeney, Texas

  78123.

  4.       KrisJenn Ranch, LLC–Series Pipeline ROW is a Texas limited liability series. It can

  be served through registered agent Larry Wright at 410 Spyglass Rd., McQueeney, Texas

  78123.

  5.       Black Duck Properties, LLC is a Texas limited liability company doing business in

  Shelby County. It can be served via its registered agent, Larry Wright, at 410 Spyglass Rd.,

  McQueeney, Texas 78123.

  6.       Larry Wright is an individual residing at 410 Spyglass, McQueeney, Texas 78123 and

  may be served at his residence or wherever he may be found.

  7.       John Terrill is an individual residing at 12712 Arrowhead Lane, Oklahoma City,

  Oklahoma 73120 and may be served at his residence or wherever he may be found.

  8.       David Strolle is an individual residing at 20710 Blue Quail Run, San Antonio, Texas

  78256. His place of business is 5535 Fredericksburg Road, San Antonio, Texas, 78229. Strolle

                                                2
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 3 of 43



  may be served at his residence, his place of business, or wherever he may be found. Service

  is requested at this time.

  9.     Granstaff, Gaedke, & Edgmon, P.C. is a professional corporation with its principal

  place of business at 5535 Fredericksburg Road, San Antonio, Texas, 78229, where it may also

  be served. Service is requested at this time.

  10.    McCleod Oil is a Texas limited liability company. It can be served through its

  registered agent, John W. McLeod, Jr. G.S. Trust, at 700 N. Wildwood Drive, c/o John W.

  McLeod, Jr., Irving, Texas 75061. Service is requested at this time.

                                     Jurisdiction and Venue
  11.    This Court has personal jurisdiction over KrisJenn Ranch, LLC, KrisJenn Ranch,

  LLC–Series Uvalde Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, Wright, and

  Terrill, because all are residents of Texas and/or Texas entities doing business in Texas.

  12.    This Court has jurisdiction over these counterclaims and third-party claims under 28

  U.S.C. § 1334 because this proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(k)

  concerning the determination of the validity extent, or priority of liens. Additionally, this

  proceeding is a core proceeding under § 157(b)(2)(I) concerning determination of the

  dischargeability of particular debts.

  13.    In the alternative, to the extent these proceedings or claims do not qualify as core

  proceedings under § 157(b), this Court has jurisdiction over these proceedings under 28

  U.S.C. § 157(c) because these proceedings are related to the underlying Chapter 11

  bankruptcy case and concern the property of the Debtor in that case. Those concerns must

  be resolved before the Debtor can effectuate a plan of reorganization.



                                                  3
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 4 of 43



  14.    Bankruptcy courts have jurisdiction over matters that are “related to” the

  bankruptcy. See In re Denney, 171 F.3d 1016, 1022 (5th Cir. 1999). A matter is “related to” a

  bankruptcy if the outcome of the proceeding may (1) alter the rights, obligations, and choices

  of action of the debtor; and (2) have an effect on the administration of the estate. In re Bass,

  171 F.3d 1016, 1022 (5th Cir. 1999). An adversary proceeding falls within the court’s “related

  to” jurisdiction if “the outcome of that proceeding could conceivably have an effect on the

  estate being administered in bankruptcy." In re Wood, 825 F.2d 90, 93 (5th Cir. 1987).

                                      Summary of Dispute
  15.    DMA asserts these claims to protect (1) DMA’s 20% net-profits interest in a

  potentially lucrative pipeline right-of-way (2) DMA’s 50% interest in the note payments from

  Bigfoot Energy Services, LLC. Defendant Larry Wright—Moore’s former partner—and his

  entities have spent the last few years trying to steal that property. Because Wright refuses to

  honor the deal he made with Moore and has actively sought to defraud Moore and DMA,

  DMA now brings these claims so that this Court may recognize and enforce DMA’s rights.

                                      Factual Background

  A.     Wright and Moore form Black Duck Properties, LLC in 2016.

  16.    In 2015, Frank Daniel Moore—the founder and controlling member of DMA—

  relocated to Texas for two years to help investors identify opportunities in the oil and gas

  industry.

  17.    In Texas, Moore reconnected with Larry Wright, a professional poker player whom

  Moore had previously met through an investment deal.




                                                 4
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 5 of 43



  18.     After Wright indicated that he was interested in investing with Moore and that he

  had funds that he was eager to invest, both men agreed that Moore would provide “sweat

  equity” on future investments while Wright would provide capital to fund the deals.

  19.     Following these discussions, Moore and Wright began seeking investment

  opportunities, and Moore learned from Darin Borders—one of Moore’s contacts in the oil

  and gas industry—that an entity was considering selling four saltwater disposal (SWD) wells.

  20.     Moore performed due diligence on the wells and successfully negotiated a lower price

  for all four SWD wells.

  21.     As the deal came together, Wright told Moore they should form one limited liability

  company (LLC) to handle future deals. Moore agreed, and they named the new entity Black

  Duck Properties, LLC.

  22.     Moore and Wright agreed that Wright’s entity—KrisJenn Ranch, LLC—would own

  50% of Black Duck, while Moore’s own entity—SCMED Oilfield Consulting—would own

  the other 50%. The stated purpose of the new entity was “[t]o purchase property and

  options” related to saltwater disposal (SWD) wells “as well as other properties in the state

  of Texas.” Wright, through KrisJenn Ranch, would provide the funding while Moore,

  through SCMED, would “introduc[e] opportunities” and “bring buyers” if appropriate.

  Wright confirmed that both SCMED and KrisJenn Ranch would seek buyers, as “[i]t should

  take all our joint efforts.”

  23.     Michael Rodgers, an attorney at Granstaff, Gaedke, & Edgmon, P.C. handled the

  formation process for Black Duck.




                                               5
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 6 of 43



  24.      About a year later, Black Duck bought a saltwater disposal well in Panola County

  known as the Harris SWD. Moore found a buyer for the well—Bigfoot Energy Services,

  LLC. But given the significant upfront repair costs to bring the well into regulatory

  compliance, Black Duck and Bigfoot agreed that Black Duck would owner-finance Bigfoot’s

  purchase of the Harris SWD.

  25.      In March 2017, Bigfoot paid $50,000 as a down payment and gave Black Duck a

  $450,000 promissory note for the remainder of the purchase price. Secured by the Harris

  SWD, the note requires quarterly payments in June, September, December, and March of

  each year until repayment is complete.


  B.       Moore, along with Borders, secures the option to purchase a right-of-way in
           east Texas.

  26.      At the same time that they were discussing the SWD wells, Moore and Borders also

  took steps to purchase the pipeline right-of-way at issue in this case.

  27.      In the summer of 2015, Borders talked to Moore about a right-of-way running from

  Angelina County through Nacogdoches and Rusk Counties and across Shelby County in East

  Texas.

  28.      Borders contacted Rod Roberts, the president of Express Pipeline Connection,

  LLC—the then-owner of the right-of-way. Roberts eventually admitted that he would be

  willing to sell the right-of-way for $5 million and requested a $25,000 payment to secure the

  right to purchase the asset.

  29.      Moore and Borders agreed to work together on the right-of-way project and share

  profits related to the project equally (50% each).



                                                 6
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 7 of 43



  30.      Moore and Borders subsequently secured by contract the right to purchase the right-

  of-way for $5 million through Longbranch (Borders’s entity).

  31.      On February 19, 2016, Borders and Roberts memorialized their agreement in writing.

  See Ex. 1 (the Purchase Agreement).1 The Purchase Agreement defined the assets

  Longbranch sought to buy and Express sought to sell as:

           Ownership interest in certain pipe and related facilities (commonly known as
           the P-21 pipeline) shown on the plat attached hereto as Exhibit “A”. and
           described on Exhibit “B” attached hereto, and the rights-of-way, easements,
           contracts, permits and leases described in Exhibit “C” attached hereto
           (collectively herein referred to as the “Express Pipeline”).

  32.      The Purchase Agreement set a 60-day due-diligence period and set closing for April

  19, 2016. It also allowed several extensions of the closing date and due-diligence period.


  C.       Wright offers to fund the purchase of the right-of-way, and Longbranch assigns
           the Purchase Agreement to Black Duck in exchange for a 20% net-profits
           interest that attached and ran with the right-of-way.

  33.      Borders and Moore had intended to find the right partner who could either develop

  the right-of-way or would be willing to hold the right-of-way until the right developer came

  along.

  34.      However, when Wright learned about the right-of-way deal, he begged to be a part of

  it, claiming it was on his “bucket list” to do a pipeline. Wright immediately volunteered to

  supply all funds to purchase the right-of-way, representing that he had the cash on hand to

  fully fund the acquisition and maintenance of the right-of-way until a developer could be

  secured.


  1
    All exhibit citations refer to the exhibits attached to DMA’s original counterclaims pleading. See DMA
  Countercls. and Third-Party Cls. [#6-1] Exhibits. Rather than refile those exhibits en masse, this pleading
  incorporates DMA’s exhibits by reference.

                                                      7
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 8 of 43



  35.    Borders and Moore consented to Wright’s role as the right-of-way funder through

  Black Duck because Wright represented that he could fund the deal himself or maintain the

  right-of-way until a suitable developer was located. If Moore and Borders had known that

  Wright lacked the means to hold onto the right-of-way until a developer could be secured,

  and that Wright instead wanted to “flip” the right-of-way at the earliest opportunity, they

  would never have agreed to assign the Purchase Agreement to Black Duck.

  36.    Wright reimbursed Moore and Borders for the $25,000 the two men had already

  paid, and Borders, on behalf of Longbranch, orally agreed to assign the Purchase Agreement

  to Black Duck. Wright and Moore, on behalf of Black Duck, orally agreed that Longbranch

  would retain a 20% net-profits share that would attach and run with the right-of-way.

  37.    Longbranch and Black Duck confirmed their agreement in writing. Ex. 2

  (Longbranch Assignment). The Longbranch Assignment expressly states:

         [Longbranch] shall be paid twenty percent (20%) (“Net Profits Share”) of the
         Net Profits from [Black Duck] or its successors or assigns during the period
         of time beginning on the date first written above (the “Period”).

             a. Net Profits shall mean gross revenues actually received by [Black Duck], or
                its successors or assigns directly from the operation, use, maintenance, or sale
                (including partial sales or conveyances) of the pipe and related facilities
                commonly known as the P-21 or Express pipeline less actual cost of goods and
                costs and expenses associated with the operation or sale of the same.

             b. [Black Duck’s] obligation to pay the Net Profits Share shall attach and run
                with the P-21 or Express pipeline and [Black Duck] binds its successors and
                assigns to the payment of the Net Profits Share.

  38.    Moreover, Longbranch and Black Duck specifically agreed “to execute such other

  and additional legal instruments, consents, ratifications and other matters as may be




                                                8
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
             Amended Counterclaims and Third-Party Claims Pg 9 of 43



  reasonably required in order to effectuate the intent of this Assignment.” Ex. 2 (Longbranch

  Assignment).

  39.     Moore, Borders, and Wright all understood that Longbranch was giving up its right

  to purchase the right-of-way in exchange for a 20% net-profits share in the right-of-way that

  attached and ran with the land—and was binding on Black Duck’s successors and assigns.

  At no point did Longbranch indicate it was unable or unwilling to make the earnest money

  payments to Express to keep the Purchase Agreement alive.


  D.      Black Duck delays closing on the right-of-way but eventually closes.

  40.     Because due diligence required consulting voluminous boxes of paper records, due

  diligence took much longer than 60 days. Black Duck extended the closing date multiple

  times, paying earnest money for each extension.

  41.     While Black Duck—through the efforts of Moore and Borders—was performing its

  due diligence, Moore and Borders sought to identify buyers for the right-of-way. Although

  Moore, Borders, and Wright met and communicated with the leadership of several

  companies that expressed interest in purchasing the asset, interested investors repeatedly

  indicated that they were unwilling to purchase the right-of-way before Black Duck closed on

  the asset. After all, if Black Duck failed to close, these investors could always secure the right-

  of-way for themselves.

  42.     Despite these realities, Wright pushed to find a buyer before closing and as part of

  negotiations with investors made false representations that Black Duck had already closed

  on the right-of-way. When Moore learned that Wright was falsely representing that the right-




                                                  9
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 10 of 43



  of-way had closed, Moore confronted Wright and demanded that Wright fully disclose the

  status of the right-of-way deal.

  43.     In response to Moore’s confrontation, Wright purported to clarify his

  representations but still misrepresented key facts, including the extent of Borders’s and

  Moore’s interests in the right-of-way. For example, Wright claimed Borders “stayed on as a

  15% partner” and that Moore only “own[ed] 35%” of Black Duck’s “85% of Contract” to

  purchase the right-of-way.

  44.     Ultimately, Black Duck was unable to find a buyer for its interest in the right-of-way

  without first closing on it.

  45.     As the new closing date approached (July 14, 2017), Wright sought to obtain an

  additional extension. Because Moore’s two years in Texas had finished, Moore was in the

  process of moving his family from Texas to North Carolina and had limited Internet access.

  Moore was not giving up on or abandoning the Purchase Agreement and never indicated he

  was doing so.

  46.     Longbranch, Black Duck, and Express agreed to extend the closing date once again,

  to August 14, 2017.

  47.     On July 13, 2017, Express’s attorney emailed Wright, Moore, and Borders a copy of

  a contract memorializing that extension agreement and asked that a signed copy of the

  extension agreement be returned to him. Wright returned a signed copy of that agreement

  on July 14, 2017. But because Moore was traveling and had limited Internet access, he sent

  two emails—one on Friday, July 14, 2017 and one on Monday, July 17, 2017—granting

  Wright full authority to sign on the agreement on his behalf. But Moore expressly directed



                                               10
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 11 of 43



  Wright in writing that “I do not want any documents signed on my behalf (goes without

  saying) that we have not discussed and agreed prior to one of you signing for me.”

  48.    On August 14, 2017, Black Duck closed on the right-of-way. A little over a month

  later, Borders notarized and recorded the Longbranch Assignment in Shelby County.

  49.    At all times before closing, Wright represented to Moore and Borders that he was a

  wealthy man and could easily fund the purchase of the right-of-way using his own funds. But

  Moore learned much later that Wright borrowed $4.1 million through KrisJenn Ranch to

  close the purchase of the right-of-way. Wright secured that loan through a first lien deed of

  trust on his ranch and certain minerals in Webb County, Texas.

  50.    Wright also represented that his capital contribution was to be his consideration for

  his interest in the right-of-way. Yet Wright now claims that his capital contribution was a

  loan to Black Duck.

  51.    Wright and KrisJenn Ranch’s alleged loans to Black Duck were neither disclosed nor

  authorized by Moore, who was a manager of Black Duck and whose entity owned 50% of

  Black Duck. Black Duck’s company agreement required transactions to be approved by

  disinterested management and, absent a special resolution (which did not exist here), also

  required the agreement of all managers to encumber Black Duck’s assets. Such approval was

  never granted.

  52.    Additionally, although the “loan documents” purport to evidence a loan transaction

  consummated on August 14, 2017, those documents—involving an undisclosed wrap-around

  deed of trust using the right-of-way as collateral—were not executed or notarized until




                                               11
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 12 of 43



  January 18, 2018.2 The trustee listed on the loan documents is David Strolle, an attorney at

  Granstaff, Gaedke, & Edgmon, P.C., the law firm that had handled Black Duck’s formation.


  E.     Wright forces Moore out of Black Duck, and Moore agrees to resign in
         exchange for some of Black Duck’s assets, including a running 20% net-profits
         interest in the right-of-way and an entitlement to 50% of Bigfoot’s note
         payments.

  53.    Meanwhile, throughout the fall of 2017, Black Duck sought a buyer for the right-of-

  way or an investor to finance the right-of-way’s development. Wright repeatedly objected to

  potential investors and deal terms, preventing a deal from being reached. Unbeknown to

  Moore, on January 19, 2018, Wright had recorded the undisclosed loan documents in

  Nacogdoches County.

  54.    At the end of January 2018, Wright grew increasingly hostile toward Moore,

  complaining that Moore had failed to secure a buyer for the right-of-way even though Moore

  had no such obligation. Swearing at Moore, Wright repeatedly stated that Moore had

  screwed up and that the right-of-way deal had failed. Wright told Moore that Moore needed

  to give up his interest in Black Duck. After several hostile conversations, Moore agreed to

  resign from Black Duck in exchange for a carried interest in the right-of-way and 50% of all

  note payments.

  55.    On February 3, 2018, Moore drafted an email with the terms of his resignation.

  Moore and Wright had already orally agreed on those terms. In exchange for relinquishing

  his 50% interest in Black Duck—which included his 50% interest in all of Black Duck’s assets,


  2Additionally, the trustee on the deed of trust—David Strolle—is a lawyer at the firm that
  drafted Black Duck’s company agreement. Strolle also appears to have prepared the loan
  documents—yet never disclosed those loan documents to Moore or to Moore’s entity,
  which was a 50% partner in Black Duck.
                                               12
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 13 of 43



  including the right-of-way—Moore would retain “[n]o less than 20% Carried Interest in the

  P-21 Express Pipeline . . . under the same terms and conditions as the [Longbranch

  Assignment]” through his entity DMA. Ex. 3 (Email Agreement). Moore requested the

  same terms and conditions as the Longbranch Assignment because he knew that it gave

  Borders a 20% net-profits share in the right-of-way itself that would attach and run with the

  right-of-way, binding not only Black Duck but also its successors and assigns.

  56.    Moore, via DMA, would also receive “[n]o less than 50% carried interest and 50%

  entitlement on all terms and conditions and monies owed to the Note to Black Duck

  Properties and Big Foot regarding the Harris SWD.” Id.

  57.    Wright and Black Duck expressly agreed to the written terms of Moore’s resignation

  via email, including the representation that the “Harris SWD is 100% FREE AND CLEAR

  OF ANY AND ALL DEBTS.” Id.

  58.    A little later, Moore and Wright signed formal documents memorializing the terms

  of the Email Agreement. Drafts of those formal documents were drawn up by Strolle—the

  same lawyer who was the trustee on the undisclosed loan documents.

  59.    Strolle and his law firm, Granstaff, Gaedke, & Edgmon, P.C., represented both sides

  of that transaction, including DMA Properties. By representing DMA in that transaction,

  Strolle and his firm owed DMA a fiduciary duty, which includes the duty of loyalty and duty

  to disclose all material information.

  60.    Neither Strolle nor Wright disclosed to Moore or DMA that Black Duck was

  supposedly indebted to KrisJenn. Instead, Wright and Strolle effected a sham foreclosure to




                                               13
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 14 of 43



  attempt to get rid of Moore and DMA’s interest in the right-of-way. This was one of several

  conflicts of interest for Strolle and his law firm that was ignored in favor of Wright.

  61.    One of the resignation documents—the DMA Agreement—states:

         DMA Properties shall be paid twenty percent (20%) (“Net Profits Share”) of
         the Net Profits from Black Duck Properties, LLC or its successors or
         assigns . . .

             a. Net Profits shall mean gross revenues actually received by Black Duck
                Properties, LLC., or its successors or assigns directly from the operation, use,
                maintenance, or sale (including partial sales or conveyances) of the pipe and
                related facilities commonly known as the P-21 or Express pipeline less actual
                cost of goods and costs and expenses associated with the operation or sale of
                the same.

             b. Black Duck Properties, LLC.’s obligation to pay the Net Profits Share shall
                attach and run with the P-21 or Express pipeline and Black Duck Properties
                binds its successors and assigns to the payment of the Net Profits Share.

  Ex. 4 (DMA Agreement).

  62.    And, like the Longbranch Assignment, the DMA Agreement specifically states that

  Black Duck and DMA “agree to execute such other and additional legal instruments,

  consents, ratifications and other matters as may be reasonably required in order to effectuate

  the intent of this Agreement.” Id.

  63.    Another of the resignation documents, titled the Harris SWD Agreement,

  “address[es] the obligations regarding the Harris SWD” from “the binding ‘Email

  Agreement’ (attached as Exhibit A ) dated Feb. 3, 2018.” Ex. 5 (Harris SWD Agreement) at

  1. The Harris SWD Agreement confirms that “DMA Properties . . . is entitled to receive 50%

  of all Gross Monies” paid on the Bigfoot note to “Black Duck Properties including its

  successors and assigns.” Ex. 5 (Harris SWD Agreement) at 1.

  64.    The Harris SWD Agreement states:


                                                 14
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 15 of 43



          In the event and for any reasons whatsoever Big Foot including but not
          limited to any of its successors and assigns fails to make the payments, then it
          is understood that DMA Properties, Inc. is a 50% carried interest party and
          will be entitled to 50% of any and all scenarios or outcomes including the full
          terms and conditions regarding the FULL original agreement by and between
          Black Duck Properties, LLC and Big Foot including but not limited to the
          Note payment and its terms and conditions.

  Id.


  F.      Following Moore’s resignation from Black Duck, Wright immediately sells the
          right-of-way for $2.5 million and a 16% carried interest in a future waterline.

  65.     Two days after the documents memorializing Moore’s resignation were drawn up,

  Wright executed plans with another man, John Terrill, to sell the right-of-way to Terrill.

  66.     Terrill’s commitment to buy “the East Texas right-of-way (also known as the

  Express Gas Pipeline)” is dated February 9, 2018. Ex. 6 (Letter of Intent). According to the

  Letter of Intent, Terrill agreed to purchase Black Duck’s right-of-way for $2.5 million, with

  Black Duck retaining a 16% carried interest in a future waterline. Id. As it turns out, Terrill

  and Wright had secretly been working on this deal since December 2017—well before Moore

  had resigned from Black Duck.

  67.     On information and belief, Strolle (and his firm) were also aware of this material

  information but failed to disclose it to Moore and DMA in connection with Strolle’s

  representation of those parties in connection with the DMA Agreement.

  68.     On March 13, 2018, Terrill and Mr. Bobby Patton drafted documents to form a new

  LLC—TCRG East Texas Pipeline 1, LLC—for the “purpose of acquiring certain assets of

  Black Duck.” Ex. 7 (TCRG LLC Agreement). One of Patton’s entities, One Industries

  Group, L.P., took a 75% stake in TCRG while Terrill’s entity, Synergy Midstream, LLC, took

  a 25% stake. Id.

                                                15
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 16 of 43



  69.    Shortly thereafter, on March 22, 2018, Wright and Patton executed the purchase

  agreement where Black Duck agreed to sell the right-of-way to TCRG. Ex. 8 (TCRG

  Purchase Agreement).

  70.    On April 3, 2018, Wright and Patton executed the deed transferring the right-of-way

  from Black Duck to TCRG. Ex. 9 (TCRG Deed). Conducting only minimal due diligence

  and completing the purchase quickly, TCRG received a quitclaim deed for the right-of-way.

  Id. The TCRG deed expressly disclaimed any warranties about the right-of-way. Id.

  71.    On information and belief, Strolle assisted with the sale of the right-of-way to TCRG

  and knew that DMA’s 20% net-profits interest had not been disclosed, but nevertheless failed

  to disclose DMA’s interest.


  G.     Moore and Borders begin to uncover Wright’s schemes.

  72.    On April 4, 2018, Moore and Borders first learned that the right-of-way had likely

  been sold. Wright had set up a morning meeting with Borders but did not notify or invite

  Moore of the meeting. As Borders understood it, the purpose of the meeting was to introduce

  him to the new owner of the right-of-way, indicating the sale had closed.

  73.    Borders attended the meeting and met with Wright, Terrill, and Terrill’s father.

  Wright claimed Terrill needed to see the right-of-way and review the deeds. Borders agreed

  to take the men out to the right-of-way and hand over the deeds and supporting documents.

  74.    After the meeting, Borders, Wright, Terrill, and Terrill’s father drove out to the

  right-of-way. During the ride back, Borders told Terrill about his 20% interest in the right-of-

  way.




                                                16
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 17 of 43



  75.    Following the drive to the right-of-way, Borders and Terrill visited Borders’s office,

  where Borders gave Terrill the paper copies of the deeds and supporting documents for the

  right-of-way.

  76.    After the meeting was over, Borders called Moore and informed him about the

  meeting. The two men then called Wright via a three-way call. Wright grew angry that

  Borders had called Moore and swore at both men.

  77.    Toward the end of the call, Wright promised to send Moore and Borders copies of

  the proposed deal and claimed that Terrill knew about Borders’s and Moore’s interests, and

  even had copies of the agreements documenting those interests. Wright also asserted that

  the sale of the right-of-way had not yet closed.

  78.    Wright never shared copies of the proposed deal with Borders and Moore or sent

  confirmation that Terrill knew about Borders’s and Moore’s interests.

  79.    Given the radio silence from Wright, Moore emailed Terrill a copy of the DMA

  Agreement and copied Borders and Wright. Borders also shared the Longbranch Assignment

  with Terrill. Terrill responded by asking Moore to call him.

  80.    After the call, Moore relayed his conversation with Terrill to Borders and Wright via

  email. Moore indicated that Terrill claimed (1) the right-of-way-deal was 100% closed; (2) he

  had first learned of Borders and Moore’s interest from Borders on April 4; (3) Terrill and his

  group did not intend to honor Borders and Moore’s interests; and (4) Terrill had been

  working on the right-of-way deal for a long time.

  81.    On April 10, 2018, Borders emailed Wright and requested copies of the closing

  documents. Wright claimed that he was out of the United States and that he would send



                                                17
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 18 of 43



  copies of the deal when he returned to the country on Tuesday, April 17, 2018. But just three

  days later, on April 13, 2018, Wright participated in a poker tournament in Florida, where he

  won $6,380.

  82.       In his response to Borders’s email, Wright also provided a short description of the

  alleged terms of the deal: Terrill’s group paid a $500,000 down payment and closed with an

  additional $2 million for all assets owned by Black Duck that were received from Roberts in

  2017. In exchange for these assets, Wright claimed Black Duck also received a 15% carried

  interest in the new joint venture. Wright said Borders and Moore would each receive 20% of

  the 15% carried interest for the life of the project while Wright would receive the remaining

  60% of the 15% interest.

  83.       On April 11, 2018, Wright’s attorney, David Strolle, emailed Moore and told him to

  stop contacting any person concerning “the P-21 Express Gas Pipeline/ROW.” Strolle

  claimed that the right-of-way deal had not yet closed and that Moore’s actions jeopardized

  the closing.

  84.       On or about April 20, 2018, TCRG funded the purchase of the right-of-way.

  85.       Moore and Borders finally learned that deal had closed months after the deed

  conveying to TCRG Black Duck’s interest in the rights and properties “collectively referred

  to herein as the ‘Express Pipeline’” was recorded on June 6, 2018. See Ex. 9 (TCRG Deed)

  at 1-2.

  86.       It took several months and review of countless emails to discover the extent of

  Wright’s and Terrill’s lies. After uncovering some of Wright’s lies, Moore recorded his

  interest in the right-of-way in Angelina, Rusk, Shelby, and Nacogdoches Counties.



                                                18
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 19 of 43



  87.       If Moore had known or suspected that Wright—with the help of Strolle, Strolle’s

  firm (Granstaff), and Terrill—had crafted a scheme to sell the right of way and claim Moore

  only had an interest in Black Duck’s profits (instead of a running net-profits interest that

  attached to the right-of-way), he would not have agreed to resign from Black Duck. Nor

  would Moore have given up his right to 50% of Black Duck’s profits in exchange for 20% of

  its profits from the sale of the right-of-way (which was, by far, Black Duck’s most valuable

  asset).


  H.        Black Duck abruptly stops paying DMA its share of Bigfoot’s note payments
            for the Harris SWD, and Wright attempts to steal DMA’s property.

  88.       After Moore’s resignation, DMA received 50% of Bigfoot’s March 2018 note

  payment and 50% of Bigfoot’s July 2018 note payment. But Moore never received DMA’s

  portion of the September 2018 note payment. When Moore reached out to Wright to learn

  why, Wright offered a series of different explanations on why payment was late. But at no

  point in any of these communications did Wright assert that DMA was not entitled to 50% of

  Bigfoot’s note payments.

  89.       While Wright was offering Moore reasons why DMA’s portion of the note payment

  was late, Wright was taking steps to steal Moore’s interest in the note payments. On October

  12, 2018, attorney David Strolle sent a letter to Bigfoot on behalf of KrisJenn Ranch. Ex. 10

  (October 12, 2018 Letter). The letter purported to provide “formal notice” of an assignment

  transferring 100% of Black Duck’s interest in the Bigfoot note to KrisJenn Ranch. Id. at 1.

  Moore learned of the letter in February 2019 after speaking with Bigfoot’s manager, Robert

  Sherman.



                                               19
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 20 of 43



  90.     Mr. Strolle’s October 12, 2018 letter included a copy of the alleged assignment,

  which states that Black Duck transferred its interest in Bigfoot Energy’s note to KrisJenn

  Ranch, LLC and KrisJenn Ranch, LLC–Series Uvalde Ranch as partial payment of the

  balance due on a note dated August 14, 2017 for $4.1 million between KrisJenn Ranch as

  lender and Black Duck as borrower. Ex. 11 (Assignment of Note) at 1. The assignment

  represents that KrisJenn Ranch “foreclosed” on the August 14, 2017 promissory note. Id.

  91.     But, as previously mentioned, that alleged note and the loan it claims to secure were

  never disclosed to or authorized by Moore, who was a manager of Black Duck and whose

  entity owned 50% of Black Duck in August 2017. Nor is there any evidence that the Bigfoot

  note was ever listed as collateral for the alleged loan.


  I.      Wright threatens to “kill the 20% each of you own” of the right-of-way and
          again claims that KrisJenn Ranch had foreclosed on its alleged loan to Black
          Duck.

  92.     Moore and Borders continued investigating Black Duck’s sale of the right-of-way and

  sought a peaceful solution with TCRG, Wright, and Wright’s entities. But in the spring of

  2019, Wright emailed Moore and Borders that if Moore did not stop his conversations with

  TCRG, then Wright would “end the 20% and file [m]alicious charges against you and all your

  forfeited Companies in the State of Texas.” Ex. 12 (April 16, 2019 Email). Likewise, Wright

  threatened “to kill the 20% each of you own.”

  93.     TCRG eventually demanded that Wright rescind the sale of the right-of-way because

  Wright had failed to disclose Longbranch’s net-profits interest in the pipeline right-of-way.

  Wright—through another of his entities, KrisJenn Ranch, LLC Series Pipeline ROW (Series

  Pipeline)—refunded TCRG’s $2.5 million and accepted the return of the right-of-way.


                                                 20
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 21 of 43



  94.    Wright and his entities now claim that KrisJenn Ranch “foreclosed” on the alleged

  loans Black Duck owed. But contradicting that assertion, KrisJenn Ranch and Wright

  claimed in July 2019 that the loan secured by a lien on the right-of-way was paid; they filed a

  release of lien in Rusk County that “acknowledge[d] its payment and release[d] the property

  from the lien.” Ex. 13 (Release of Lien). Strolle, while at Granstaff, prepared the release of

  lien and directed that the recorded release of lien be returned to him after recording.

  95.    Black Duck, KrisJenn Ranch, LLC, and KrisJenn Ranch, LLC–Series Uvalde Ranch

  have provided no records of any foreclosure (despite repeated requested for such records).


  J.     Wright has repeatedly tried to escape from his agreements with DMA and
         Moore.

  96.    Wright has lied to Moore and DMA and disregarded his agreements with and

  promises to Moore (and Moore’s entities) time and again. Wright told Moore, his partner,

  that he would provide capital to fund Black Duck’s investments, but later represented his

  capital contribution was an unauthorized “loan” to Black Duck. He transferred to Moore’s

  entity, DMA, a 20% net-profits interest in the right-of-way and a 50% interest in Bigfoot note

  in exchange for Moore’s departure from Black Duck, but then denied that DMA had any

  such interest. And he conspired with his entities and with Terrill, TCRG, Strolle, and

  Granstaff to sell the right-of-way behind Moore’s back and in disregard of DMA’s interest

  in the right-of-way.

  97.    Wright has treated Borders no better, also denying that Longbranch had any interest

  in the right-of-way. To resolve the issue, Longbranch filed suit in Shelby County on June 26,

  2019, seeking a declaration of who owns what share of the right-of-way (Longbranch suit).



                                                21
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 22 of 43



  That same day, Wright and some of his entities filed a parallel suit in the 25th Judicial District

  in Guadalupe County seeking the same declaratory relief (Wright suit).

  98.     But, because Guadalupe County was not a proper venue, the 25th District Court

  transferred the Wright suit to Shelby County.

  99.     In Shelby County, the district court heard Wright’s motion for summary judgment,

  which asked the court to construe the Longbranch Assignment and the DMA Agreement in

  Wright’s favor as a matter of law—just like KrisJenn Ranch is asking for the Court to do

  here. The Shelby County court unequivocally denied Wright’s request for summary

  judgment and, eventually, consolidated the Wright suit into the Longbranch suit.

  100.    Simultaneously with the Shelby County proceedings, Bigfoot filed an interpleader

  action in Panola County so it could pay its note payments into the court registry. In that case,

  DMA filed a summary-judgment motion, asserting a 50% interest in the Bigfoot note

  payments as a matter of law. DMA’s motion was originally set for a hearing on May 6, 2020.

  101.    With Wright’s discovery obligations finally coming due in the Shelby County

  lawsuits3 and DMA’s Panola County summary-judgment motion set for a hearing, Wright

  filed for bankruptcy for his KrisJenn entities.

  102.    Around the same time, DMA learned that Wright and KrisJenn Ranch, LLC had

  (a) covertly borrowed $5.9 million from McLeod Oil, LLC after the TCRG deal fell through,

  and (b) extended McLeod an option to purchase the right-of-way for $6,000,000. Wright




  3DMA and Moore were forced to file a motion to compel Wright, KrisJenn Ranch, LLC,
  and Black Duck to respond to discovery in the Shelby County court.
                                                 22
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 23 of 43



  and KrisJenn later modified their loan agreement with McLeod to add the right-of-way “as

  additional collateral under the Loan Agreement and as additional ‘Mortgaged Property.’”

  103.   Now, in a fourth court, Moore and DMA again seek to protect their property from

  Wright’s fraud and his attempts to escape his promises.

  104.   In response to requests for documents in this litigation, Strolle now claims that he

  (and apparently his firm) has lost all documents and correspondence from the formation of

  Black Duck to February 2019.




               Claims Related to the Pipeline Right of Way

                                 Claim 1: Breach of Contract
    (against Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series
              Uvalde Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW)

  105.   The preceding paragraphs are incorporated by reference for this claim.

  106.   The February 4, 2018 Email Agreement and the DMA Agreement are valid,

  enforceable contracts. DMA attaches the February 4, 2018 Email Agreement as Exhibit 3

  and the DMA Agreement as Exhibit 4 to this pleading. Both contracts are incorporated by

  reference.

  107.   By these contracts, Wright, on behalf of himself and Black Duck, agreed that Moore

  would receive, among other things, “[n]o less than 20% Carried Interest in the P-21 Express

  Pipeline . . . under the same terms and conditions as the [Longbranch Assignment]” through

  his entity DMA.

  108.   By resigning from Black Duck and relinquishing his 50% interest, Moore performed

  or substantially performed his contractual obligations.

                                               23
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 24 of 43



  109.   DMA is the intended third-party beneficiary of the February 3, 2018 Email

  Agreement and the DMA Agreement.

  110.   DMA is a proper party to sue for breach of the February 3, 2018 Email Agreement

  and the DMA Agreement.

  111.   KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and/or KrisJenn

  Ranch, LLC–Series Pipeline ROW are the successors to Black Duck.

  112.   In addition and alternatively, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

  Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW were assignees of the

  obligation to pay DMA 20% of net profits earned through the P-21/Express right-of-way

  because DMA’s net-profits share attached and ran with the right-of-way.

  113.   Black Duck Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

  Uvalde Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, and Wright materially breached

  the February 3, 2018 Email Agreement and the DMA Agreement in multiple respects,

  injuring Moore and DMA.

  114.   DMA seeks its actual damages and/or specific performance of the contract, including

  the obligation to “execute such other and additional legal instruments, consents, ratifications

  and other matters as may be reasonably required in order to effectuate the intent of [the

  DMA] Agreement.” Ex. 4 (DMA Agreement).

                              Claim 2: Money Had and Received
    (against Wright, KrisJenn Ranch, LLC, Black Duck, KrisJenn Ranch, LLC–Series
           Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW)

  115.   The preceding paragraphs are incorporated by reference for this cause of action.




                                                24
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 25 of 43



  116.   Wright, KrisJenn Ranch, LLC, Black Duck, KrisJenn Ranch, LLC–Series Uvalde

  Ranch hold the entirety of the proceeds from the multiple sales of the right-of-way.

  117.   20% of the net profits from the sales of the right-of-way belong to DMA in equity and

  good conscience.

  118.   DMA’s injury resulted from Wright’s gross negligence, malice, or actual fraud,

  which entitles DMA to exemplary damages under Texas Civil Practice and Remedies Code

  §41.003(a).

                              Claim 3: Breach of Fiduciary Duty
                     (against Wright, Black Duck, and Granstaff/Strolle)

  119.   The preceding paragraphs are incorporated by reference for this cause of action.

  120.   Black Duck and Wright had a fiduciary relationship with DMA, and Black Duck;

  additionally, Wright acted as custodians and agents of payment for DMA.

  121.   Black Duck and Wright received the entirety of the payments from the sale of the

  right-of-way—20% of the $2.5 million Black Duck received from TCRG. Upon receipt, Black

  Duck and Wright were supposed to process those payments and pay 20% to DMA.

  122.   By failing to process and pay 20% of net profits to DMA, Black Duck and Wright

  breached fiduciary duties arising out of this relationship.

  123.   Additionally, because Strolle (and his firm, Granstaff) represented both sides of the

  transaction with respect to the DMA Agreement, Strolle and Granstaff had conflicts of

  interest with respect to the transaction and owed DMA fiduciary duties, including a duty of

  loyalty and a duty to disclose all material information.

  124.   Strolle and Granstaff breached those duties by failing to disclose Black Duck’s

  indebtedness to KrisJenn and the effect of that indebtedness on the right-of-way, and by
                                                25
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 26 of 43



  helping Wright to effect a sham foreclosure in an attempt to erase DMA’s interest in the

  right-of-way.

  125.   During his deposition, Wright testified that Strolle was essential in carrying out the

  sham foreclosure and that Wright relied on Strolle to manufacture approval for the KrisJenn

  loan to Black Duck. Further, Strolle knew that Wright lacked approval to indebt Black Duck

  to KrisJenn and also knew that the foreclosure was a sham perpetrated in an attempt to erase

  DMA’s interest in the right-of-way.

  126.   DMA was damaged as a result of these breaches and seeks actual damages as well as

  an accounting of Black Duck, imposition of a constructive trust on all property and proceeds

  received by Wright and/or his entities in connection with the right-of-way, and disgorgement

  of profits received by Wright and/or his entities (including but not limited to KrisJenn

  Ranch, LLC–Series Pipeline ROW).

                  Claim 4: Knowing Participation in Breach of Fiduciary Duty
    (against Black Duck, KrisJenn Ranch LLC, KrisJenn Ranch, LLC–Series Uvalde
   Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and Terrill)

  127.   The preceding paragraphs are incorporated by reference for this cause of action.

  128.   As explained in Claim 3, Wright, Black Duck, and Strolle/Granstaff breached

  fiduciary duties owed to DMA.

  129.   Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

  KrisJenn Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and Terrill knew that

  Wright, Black Duck, and Granstaff/Strolle owed fiduciary duties to DMA.

  130.   Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and

  KrisJenn Ranch, LLC–Series Pipeline ROW are controlled and/or owned by Wright.


                                              26
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 27 of 43



  131.     Wright utilized his entities to carry out his breaches of fiduciary duty, and

  correspondingly, Wright’s entities were knowing participants in his fiduciary breaches.

  132.     Additionally, Terrill knowingly participated in Wright’s fiduciary breaches by

  cooperating with Wright’s attempts to deny and ignore DMA’s 20% interest in all profits

  earned through the right-of-way.

  133.     Terrill understood that Wright was concealing material facts from Moore and DMA

  in order to induce Moore and DMA to agree to the February 3 Email Agreement and DMA

  Agreement.

  134.     Although Terrill further understood that Wright and Black Duck owed fiduciary

  duties to DMA and Moore, Terrill knowingly participated in Wright’s efforts to breach those

  fiduciary duties by concealing the sale and denying DMA’s right to 20% of all profits earned

  through the right-of-way.

  135.     Terrill also lied to Borders regarding the status of the sale of the right-of-way in order

  to conceal details of the sale from Borders, Moore, and DMA.

  136.     Additionally, Strolle knowingly participated in Wright’s fiduciary breaches as

  described in Claim 3.

  137.     DMA seeks actual damages resulting from Black Duck, KrisJenn Ranch, LLC,

  KrisJenn Ranch, LLC–Series Uvalde Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW,

  Granstaff/Strolle, and/or Terrill knowing participation in the fiduciary breaches outlined

  above.

  138.     DMA also seeks disgorgement of all ill-gotten profits, interests, and funds procured

  by Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, KrisJenn



                                                  27
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 28 of 43



  Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and/or Terrill as a result of Wright’s

  and Black Duck’s breaches of fiduciary duty. DMA further seeks the imposition of a

  constructive trust on all property and proceeds received by Wright and/or his entities in

  connection with the right-of-way, and disgorgement of profits received by Wright and/or his

  entities (including but not limited to KrisJenn Ranch, LLC–Series Pipeline ROW).

                        Claim 5: Tortious Interference with Contract
    (against Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde
                         Ranch, Granstaff/Strolle, and Terrill)

  139.   The preceding paragraphs are incorporated by reference for this cause of action.

  140.   The February 3, 2018 Email Agreement and the DMA Agreement are valid,

  enforceable contracts.

  141.   Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

  KrisJenn Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and Terrill willfully and

  intentionally interfered with these contracts, through the conduct described above, including

  the conduct described in Claims 1, 3, and 4.

  142.   DMA has been proximately injured as a result of this interference.

  143.   DMA seeks actual damages resulting from this interference as well as injunctive relief

  prohibiting Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

  KrisJenn Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and Terrill from continuing

  to interfere with Wright and Black Duck’s obligations to Moore and DMA under the

  February 3 Email Agreement and DMA Agreement.




                                                 28
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 29 of 43



                            Claim 6: Fraud/Fraudulent Inducement
                                         (against Wright)

  144.     The preceding paragraphs are incorporated by reference for this cause of action.

  145.     Wright made multiple material misrepresentations to convince Moore and Borders

  to allow him to become part of their right-of-way deal. Wright represented to Moore and

  Borders that he was a wealthy man. Wright further represented to Moore and Borders that

  he had cash on hand to fully fund building the first line in the right-of-way and/or the

  acquisition and maintenance of the right-of-way until Wright, Moore, and Borders (including

  through their entities) identified a suitable developer to build the first pipeline in the right-

  of-way. Wright also represented that his capital contribution would be consideration for his

  inclusion in the right-of-way deal.

  146.     Those representations were false.

  147.     Those representations were also material, as Moore and Borders would not have

  allowed Wright to become part of the deal and would not have had Longbranch transfer the

  option agreement (for purchasing the right-of-way) to Black Duck if they had known the real

  facts.

  148.     When Wright made those statements, he knew those representations false and/or

  made those misrepresentations recklessly, as a positive assertion, and without knowledge of

  their truth.

  149.     Wright made each of those representations with the intent that Moore and Borders

  act on it.

  150.     Moore and Borders each relied on each of the representations and thereby agreed to

  have Longbranch assign the option to purchase the right-of-way to Black Duck.
                                                 29
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 30 of 43



  151.   And Moore’s and Borders’s reliance on the representation caused them injury.

  Moore and Borders would have maintained 50% ownership in the option agreement and

  related right-of-way project—and together would have controlled the option and the project.

  Due to Wright’s fraud, Moore and Borders lost control of the project, conveyed their interest

  in the right-of-way to Black Duck, lost the opportunity to sell the project or enter into a joint

  venture or partnership with a capable developer, and suffered damages thereby.

                               Claim 7: Fraud (in the alternative)
                               (against Wright and Black Duck)

  152.   The preceding paragraphs are incorporated by reference for this cause of action.

  153.   Black Duck and Wright represented to Moore and DMA that DMA would receive,

  among other things, a 20% net-profits interest in the P-21/Express right-of-way that attached

  and ran with the right-of-way, that Black Duck would bind its successors and assigns of the

  right-of-way to this obligation, and that DMA’s 20% net-profits interest would be binding on

  subsequent owners of the right-of-way.

  154.   Black Duck and Wright’s representations to Moore and DMA were material and

  false statements of fact.

  155.   Alternatively, Black Duck and Wright’s representations were false promises of future

  performance. At the time they made those promises, Black Duck and Wright had no

  intention of performing or honoring them.

  156.   Black Duck and Wright knew that their representations were false and intended

  Moore and DMA to rely on them.




                                                 30
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 31 of 43



  157.   Moore and DMA justifiably relied on Black Duck and Wright’s false representations

  when Moore resigned from Black Duck and relinquished his ownership stake. That reliance

  was both reasonable and substantial.

  158.   Black Duck and Wright’s false representations directly and proximately caused

  injury to Moore and DMA. If Moore had known that Wright lacked the means to hold on to

  the right-of-way until a developer could be secured or that Wright had no intention of

  honoring DMA’s interest in the right-of-way, Moore would never have consented to assign

  the Purchase Agreement to Black Duck or to give up his 50% membership interest (via

  SCMED) in Black Duck.

  159.   Black Duck and Wright knew, or reasonably should have known, that Moore and

  DMA would rely on their promises.

  160.   Moore and DMA’s injury resulted from Black Duck and Wright’s actual fraud, gross

  negligence, or malice, entitling Moore and DMA to exemplary damages.

  161.   Additionally, Wright used the KrisJenn entities to perpetrate his fraud on DMA for

  his personal benefit by utilizing KrisJenn and its series to effect a sham foreclosure on the

  right-of-way. At the time of the alleged foreclosure, Wright controlled both Black Duck as

  well the KrisJenn entities.

  162.   Moore and DMA also seek disgorgement of all ill-gotten profits, interests, and funds

  procured by Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

  KrisJenn Ranch, LLC–Series Pipeline ROW, and/or Terrill as a result of Wright’s and Black

  Duck’s fraud, including disgorgement of those entities’ interest in the right-of-way. Moore

  and DMA further seek the imposition of a constructive trust on all property and proceeds



                                               31
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 32 of 43



  received by Wright and/or his entities in connection with the right-of-way, and disgorgement

  of profits received by Wright and/or his entities (including but not limited to KrisJenn

  Ranch, LLC–Series Pipeline ROW) as a result of their fraud.

                                  Claim 8: Civil Conspiracy
   (against Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series
   Uvalde Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and
                                       Terrill)

  163.   The preceding paragraphs are incorporated by reference for this cause of action.

  164.   Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde

  Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and Terrill reached

  a meeting of the minds and intentionally conspired to defraud Moore and DMA in the

  manner described in Claim 6, including but not limited to the meeting of the minds to cause

  Black Duck to become secretly indebted to Wright and the KrisJenn Ranch entities for the

  purpose of “foreclosing” to exclude Moore from the right-of-way. Terrill, Black Duck,

  KrisJenn Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and Wright also had a

  meeting of the minds to exclude DMA’s net-profits interest in the right-of-way from their

  transaction.

  165.   Moore and DMA suffered damages that were proximately caused by the unlawful

  acts taken by Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

  Uvalde Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, Granstaff/Strolle, and Terrill.

                                Claim 9: Unjust Enrichment
    (against Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde
            Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, and Terrill)

  166.   The preceding paragraphs are incorporated by reference for this cause of action.


                                              32
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 33 of 43



  167.      Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde

  Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, and/or Terrill were enriched at DMA’s

  expense.

  168.      That enrichment was unjust for the reasons described herein, and there is no other

  adequate remedy available at law.

                                  Claim 10: Declaratory Relief
    (against Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde
       Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW, and McLeod Oil)

  169.      The preceding paragraphs are incorporated by reference for this claim.

  170.      There exists a genuine, justiciable controversy between DMA and Black Duck

  Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

  KrisJenn Ranch, LLC–Series Pipeline ROW, and McLeod about the rights and obligations

  of the parties under the February 3, 2018 Email Agreement and DMA Agreement.

  171.      Because McLeod has an option to purchase the right-of-way as well as a security

  interest in the right-of-way, McLeod is a necessary party to this declaratory claim.

  172.      A declaratory judgment from this Court would resolve the parties’ controversy.

  173.      DMA requests that the Court enter a declaratory judgment construing the

  February 3, 2018 Email Agreement and DMA Agreement and declaring that DMA received,

  among other things, a 20% net-profits share that attaches and runs with the P-21/Express

  right-of-way and that this interest was received in exchange for Moore’s resignation from

  Black Duck and agreement to surrender of his 50% ownership stake in Black Duck and its

  assets.




                                                33
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 34 of 43



  174.   DMA has incurred costs and reasonable and necessary attorneys’ fees in seeking this

  declaratory judgment and/or in defending against the plaintiff’s declaratory judgment. DMA

  requests all costs recoverable under §37.009 of the Texas Civil Practice and Remedies Code,

  including an award of such reasonable and necessary attorney’s fees as are equitable and just.

                                        Attorneys’ Fees
  175.   DMA seeks to recover its reasonable attorneys’ fees incurred in connection with

  these claims, including under Chapters 37, 38, and 41 of the Texas Civil Practice and

  Remedies Code.


                  Claims Related to the Bigfoot Note Payments

                                 Claim 1: Breach of Contract
    (KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn
                         Ranch, LLC–Series Pipeline ROW)

  176.   The preceding paragraphs are incorporated by reference for this claim.

  177.   The February 3, 2018 Email Agreement and Harris SWD Agreement are valid,

  enforceable contracts. DMA attaches the February 3, 2018 Email Agreement as Exhibit 3

  and the Harris SWD Agreement as Exhibit 5 to this pleading. Both contracts are incorporated

  by reference.

  178.   By these contracts, Wright, on behalf of himself and Black Duck, agreed that DMA

  would receive “50% carried interest and 50% entitlement” on Bigfoot Energy’s note.

  179.   Among other things, Wright, on behalf of himself and Black Duck, agreed that Black

  Duck—“including its successors and assigns”—would pay DMA 50% of Bigfoot Energy’s

  note payments within three business days of the funds being available.



                                               34
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 35 of 43



  180.   By resigning from Black Duck and relinquishing his 50% interest, Moore performed

  or substantially performed his contractual obligations.

  181.   DMA is the intended third-party beneficiary of the February 3, 2018 Email

  Agreement and the Harris SWD Agreement. DMA is a proper party to sue for their breach.

  182.   KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and/or KrisJenn

  Ranch, LLC–Series Pipeline ROW are the successors to Black Duck.

  183.   In addition and alternatively, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

  Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW were assignees of the

  obligation to pay DMA its portion of Bigfoot Energy’s payments and Black Duck’s 50%

  interest in the Bigfoot Energy note.

  184.   Black Duck Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

  Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW materially breached the

  February 3, 2018 Email Agreement and the Harris SWD Agreement in multiple respects,

  injuring DMA.

  185.   DMA seeks the amounts due to it under the February 3, 2018 Email Agreement and

  Harris SWD Agreement as well as any other damages, attorneys’ fees, and costs recoverable

  under those agreements, Chapter 38 of the Texas Civil Practice and Remedies Code, or other

  law.

                                     Claim 2: Conversion
    (KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn
                         Ranch, LLC–Series Pipeline ROW)

  186.   The preceding paragraphs are incorporated by reference for this claim.




                                               35
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 36 of 43



  187.    DMA had a right to immediate possession of 50% of Bigfoot Energy’s note payments

  under the February 3, 2018 Email Agreement and Harris SWD Agreement.

  188.    Half of the proceeds from those note payments are DMA’s property.

  189.    Black Duck Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

  Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW (in addition to Larry

  Wright) wrongfully exercised dominion and control over DMA’s personal property—its 50%

  of the Bigfoot Energy note payments for September 2018, December 2018, March 2019, and

  June 2019—in a manner inconsistent with DMA’s rights.

  190.    Cross-Defendants refused to return DMA’s property on demand. Cross-

  Defendants’ acts amounted to a clear repudiation of DMA’s rights.

  191.    In the alternative, a demand for the return of the property would have been useless.

  192.    Cross-Defendants’ wrongful acts injured DMA, which resulted in the loss of the use

  of the converted property and the loss of profits from the converted property.

  193.    DMA seeks half of the proceeds from the note payments it is due and compensation

  for its loss of use of the converted property and loss of profits.

  194.    DMA’s injury resulted from the Cross-Defendants’ malice, which entitles DMA to

  exemplary damages.

                               Claim 3: Money Had and Received
    (KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn
                         Ranch, LLC–Series Pipeline ROW)

  195.    The preceding paragraphs are incorporated by reference for this cause of action.

  196.    Black Duck Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

  Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW (in addition to Larry


                                                 36
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 37 of 43



  Wright) hold the entirety of Bigfoot Energy’s September 2018, December 2018, March 2019,

  and June 2019 note payments.

  197.   50% of the proceeds from those note payments belong to DMA in equity and good

  conscience.

  198.   DMA seeks damages in the amount of at least $79,610.73.

  199.   DMA’ injury resulted from the Cross-Defendants’ gross negligence, malice, or

  actual fraud, which entitles DMA to exemplary damages under Texas Civil Practice and

  Remedies Code §41.003(a).

                            Claim 4: Breach of Fiduciary Duty
    (KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn
                         Ranch, LLC–Series Pipeline ROW)

  200.   The preceding paragraphs are incorporated by reference for this cause of action.

  201.   Black Duck Properties, LLC and Wright had a fiduciary relationship with DMA.

  Black Duck Properties, LLC and Wright were custodians and agents of payment for the

  amounts belonging to DMA. As described in the Harris SWD Agreement, Black Duck and

  Wright received the entirety of each Bigfoot Energy note payment. Black Duck and Wright

  were then supposed to process Bigfoot Energy’s payment and pay 50% to DMA.

  202.   KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and/or KrisJenn

  Ranch, LLC–Series Pipeline ROW are allegedly the successors of Black Duck or the

  assignees Black Duck’s interest in the Bigfoot Energy note. KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC–Series Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW

  assumed Black Duck and Wright’s fiduciary duty to DMA.




                                              37
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 38 of 43



  203.   Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

  and/or KrisJenn Ranch, LLC–Series Pipeline ROW (in addition to Larry Wright) breached

  their fiduciary duty to DMA—a duty which includes the duty of loyalty and utmost good

  faith and a duty to refrain from self-dealing.

  204.   Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

  and/or KrisJenn Ranch, LLC–Series Pipeline ROW’s breach of fiduciary duty injured DMA

  by depriving DMA of its 50% portion of Bigfoot Energy’s note payments. The breach

  benefited Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

  and/or KrisJenn Ranch, LLC–Series Pipeline ROW by allowing these entities to

  misappropriate DMA’ interest in the Bigfoot Energy note and portion of the note payments.

  205.   DMA’s injury resulted from Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch,

  LLC–Series Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW’s malice,

  fraud, or gross negligence, which entitles DMA to exemplary damages under Texas Civil

  Practice and Remedies Code §41.003(a).

                                  Claim 5: Unjust Enrichment
    (KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn
                         Ranch, LLC–Series Pipeline ROW)

  206.   The preceding paragraphs are incorporated by reference for this claim.

  207.   Black Duck Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

  Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW were enriched at DMA’s

  expense.

  208.   That enrichment was unjust, and there is no other remedy available at law.




                                                   38
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 39 of 43



                                Claim 6: Declaratory Relief
    (KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and KrisJenn
                         Ranch, LLC–Series Pipeline ROW)

  209.   The preceding paragraphs are incorporated by reference for this claim.

  210.   There exists a genuine, justiciable controversy between DMA and Black Duck

  Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and/or

  KrisJenn Ranch, LLC–Series Pipeline ROW about the rights and obligations of the parties

  under the February 3, 2018 Email Agreement and Harris SWD Agreement.

  211.   A declaratory judgment from this Court would resolve that controversy.

  212.   DMA requests that the Court enter a declaratory judgment construing the February

  3, 2018 Email Agreement and Harris SWD Agreement that DMA has a carried interest in

  and a right to 50% of Bigfoot Energy’s note payments and construing how future note

  payments will be divided and paid.

  213.   DMA has incurred costs and reasonable and necessary attorneys’ fees in seeking this

  declaratory judgment.

                                       Attorneys’ Fees
  214.   DMA seeks to recover its reasonable attorneys’ fees incurred in connection with

  these claims, whether under any applicable agreements involving the parties, Chapter 37 of

  the Texas Civil Practice and Remedies Code, Chapter 38 of the Texas Civil Practice and

  Remedies Code, or other applicable law.

                                Prayer for Relief
  With respect to the pipeline right-of-way, DMA respectfully requests:

     a. a declaration that DMA received a 20% net-profits share that attaches and runs with
        the P-21/Express right-of-way and that such interest was received in exchange for

                                              39
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 40 of 43



          Moore’s resignation from Black Duck and agreement to surrender of his 50%
          ownership stake in Black Duck and its assets;

     b. a judicial declaration as to how DMA’s 20% net-profits share is to be paid going
        forward;

     c. an injunctive order that Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch,
        LLC, a Texas Limited Liability Company–Series Uvalde Ranch, and/or KrisJenn
        Ranch, LLC-Series Pipeline ROW specifically perform the February 3, 2018 Email
        Agreement and the DMA Agreement, including the obligation to “execute such
        other and additional legal instruments, consents, ratifications and other matters as
        may be reasonably required in order to effectuate the intent of [the DMA]
        Agreement[;]”

     d. an award of money damages for the loss of, or damage to the value of, the 20% net-
        profits share under the February 3 Email Agreement and DMA Agreement;

     e. an award of money damages for harm resulting from the torts of Wright, Black Duck,
        KrisJenn Ranch, LLC, KrisJenn Ranch, LLC, a Texas Limited Liability Company–
        Series Uvalde Ranch, KrisJenn Ranch, LLC-Series Pipeline ROW, Strolle (and his
        firm), and/or Terrill;

     f. an award of reasonable and necessary attorneys’ fees incurred in this action;

     g. an award of exemplary damages;

     h. the disgorgement of and/or imposition of a constructive trust on any interests
        (including but not limited to property interests and contractual interests in or related
        to the right-of-way), proceeds, profits, or ill-begotten funds received by Wright,
        Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC, a Texas Limited Liability
        Company–Series Uvalde Ranch, KrisJenn Ranch, LLC-Series Pipeline ROW, or
        Terrill as a remedy for fraud and/or unjust enrichment;

     i. an accounting to determine the amount of funds improperly withheld from DMA in
        connection with profits earned through the right-of-way;

     j.   pre- and postjudgment interest and costs of suit; and/or

     k. any other legal or equitable relief to which DMA may show itself to be justly entitled.

  With respect to the Bigfoot note payments, DMA respectfully requests:

     a. a judicial declaration that DMA has a carried interest in and a right to 50% of Bigfoot
        Energy’s note payments;

     b. a judicial declaration as to how Bigfoot Energy’s future note payments are to be paid;

                                               40
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 41 of 43



     c. an award of the money Bigfoot Energy paid into the registry of the Panola County
        court registry and an award of monetary damages so that DMA receives its share of
        Bigfoot Energy’s note payments from September 2018 to present and is compensated
        for its injuries;

     d. an award to Bigfoot Energy of the reasonable and necessary attorneys’ fees incurred
        in this action out of any funds—either in the Panola County court registry or as part
        of future note payments—due to Black Duck Properties, LLC, KrisJenn Ranch, LLC,
        KrisJenn Ranch, LLC–Series Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series
        Pipeline ROW;

     e. an award to DMA of its reasonable and necessary attorneys’ fees incurred in
        defending this action and asserting cross-claims;

     f. an award of exemplary damages against Black Duck Properties, LLC, KrisJenn
        Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and/or KrisJenn Ranch,
        LLC–Series Pipeline ROW;

     g. the imposition of a constructive trust on Bigfoot Energy’s note payments as a remedy
        for breach of fiduciary duty and unjust enrichment;

     h. pre- and postjudgment interest and costs of suit; and/or

     i. any other legal or equitable relief to which DMA may show itself to be justly entitled.




                                              41
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 42 of 43



                                             Respectfully submitted,

                                             /s/ Christopher S. Johns
                                             Christopher S. Johns
                                             State Bar No. 24044849
                                             Christen Mason Hebert
                                             State Bar No. 24099898
                                             JOHNS & COUNSEL PLLC
                                             14101 Highway 290 West, Suite 400A
                                             Austin, Texas 78737
                                             512-399-3150
                                             512-572-8005 fax
                                             cjohns@johnsandcounsel.com
                                             chebert@johnsandcounsel.com

                                             /s/ Timothy Cleveland
                                             Timothy Cleveland
                                             State Bar No. 24055318
                                             Austin H. Krist
                                             State Bar No. 24106170
                                             CLEVELAND | TERRAZAS PLLC
                                             4611 Bee Cave Road, Suite 306B
                                             Austin, Texas 78746
                                             512-689-8698
                                             tcleveland@clevelandterrazas.com
                                             akrist@clevelandterrazas.com

                                             /s/ Natalie F. Wilson
                                             Natalie F. Wilson
                                             State Bar No. 24076779
                                             LANGLEY & BANACK
                                             745 East Mulberry Avenue, Suite 700
                                             San Antonio, Texas 78212
                                             210-736-6600
                                             210-735-6889 fax
                                             nwilson@langleybanack.com

                                             Andrew R. Seger
                                             State Bar No. 24046815
                                             KEY TERRELL & SEGER
                                             4825 50th Street, Suite A
                                             Lubbock, Texas 79414
                                             806-793-1906
                                             806-792-2135 fax
                                             aseger@thesegerfirm.com

                                             Attorneys for Frank Daniel Moore and
                                             DMA Properties

                                      42
20-05027-rbk Doc#100-2 Filed 10/14/20 Entered 10/14/20 19:47:05 DMA Propertiess
            Amended Counterclaims and Third-Party Claims Pg 43 of 43



                                   CERTIFICATE OF SERVICE
  I hereby certify that on October 14, 2020 a true and correct copy of the foregoing document
  was transmitted to each of the parties via the Court’s electronic transmission facilities
  and/or via electronic mail as noted below. For those parties not registered to receive
  electronic service, a true and correct copy of the foregoing document was served by United
  States Mail, first class, postage prepaid, at the address noted below.

   Ronald J. Smeberg                                Michael Black
   Charles John Muller, IV                          BURNS & BLACK PLLC
   MULLER SMEBERG, PLLC                             750 Rittiman Road
   111 W. Sunset                                    San Antonio, TX 78209
   San Antonio, TX 78209                            mblack@burnsandblack.com
   ron@smeberg.com
   john@muller-smeberg.com                          Jeffery Duke
                                                    DUKE BANISTER MILLER & MILLER
   Counsel for KrisJenn Ranch, LLC,                 22310 Grand Corner Drive, Suite 110
   Krisjenn Ranch, LLC, Series Uvalde               Katy, TX 77494
   Ranch, KrisJenn Ranch, LLC, Series               jduke@dbmmlaw.com
   Pipeline Row
                                                    Counsel for Longbranch Energy, LP
   Ronald J. Smeberg                                Shane P. Tobin
   THE SMEBERG LAW FIRM, PLLC                       OFFICE OF THE U.S. TRUSTEE
   2010 W Kings Hwy                                 903 San Jacinto Blvd, Room 230
   San Antonio, TX 78201-4926                       Austin, Texas 78701
   ron@smeberg.com                                  shane.p.tobin@usdoj.gov

   Counsel for Black Duck Properties, LLC           United States Trustee
   William P Germany                                John Terrill
   BAYNE, SNELL & KRAUSE                            12712 Arrowhead Lane
   1250 N.E. Loop 410, Suite 725                    Oklahoma City, OK 73120
   San Antonio, TX 78209
   wgermany@bsklaw.com                              Third Party-Defendant, pro se

   Counsel for Larry Wright
   Laura L. Worsham
   JONES, ALLEN & FUQUAY, L.L.P.
   8828 Greenville Avenue
   Dallas, TX 75243
   lworsham@jonesallen.com

   Counsel for McLeod Oil, LLC

                                              /s/ Christopher S. Johns
                                              Christopher S. Johns

                                              43
